DETAILED ACTION
	This Notice is in response to the Election and Amendment filed on November 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of Species A, claims 2-7 (and new claims 18 and 19) in the reply filed on November 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 2-7, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: In re claims 2 and 18, the prior art references, alone or in combination, do not show a semiconductor device comprising: an oxide insulating layer over the source electrode and the drain electrode, wherein the oxide insulating layer is in direct contact with the second oxide semiconductor layer between the source electrode and the drain electrode, wherein the first oxide semiconductor layer comprises indium, tin, and zinc, wherein the second oxide semiconductor layer comprises indium, gallium, and zinc, wherein an 
The closest prior art references include Yamazaki et al. (US Pub. 2011/0212605 A1), Yamazaki et al. (US Pub. 2011/0127521 A1), Maeng et al. (US Pub. 2012/0126223 A1), Yamazaki (US 8,502,221 B2), Yamazaki (US Pub. 2011/0127579 A1), Kim et al. (US Pub. 2011/0175082 A1), and Yamazaki et al. (US Pub. 2011/0156026 A1). The references do not specifically disclose that the first oxide semiconductor layer comprises indium, tin, and zinc, wherein the second oxide semiconductor layer comprises indium, gallium, and zinc, wherein an energy gap of the first oxide semiconductor layer is smaller than an energy gap of the second oxide semiconductor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815